DETAILED ACTION
This office action is in response to applicant's communication filed on 02/22/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action,  have been considered with the results that follow: 
Claims 1, 3-4, 10 and 16 are amended
Claims 1-20 are now pending in this application.
The previously raised objections to claims 3 and 4 are withdrawn in view of Applicant's amendments to the claims.

	Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but as detailed in the Advisory Action dated 02/22/2021, some arguments are not persuasive and others are moot, as they correspond to the new amendments and do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Avati (US 2014/0222878 A1), in view of Ngan (US 2017/0091299 A1) and Ashcraft (US 8,838,539 B1).

Regarding claim 1,
Avati teaches A method comprising: tracking a first identifier of an object that is modified by execution of a metadata operation; (para [0011]: “…a method and system for tracking file system objects (e.g., files, directories, sub-directories)… Examples of a change operation can include, and are not limited to, modifying content of a file, deleting a file, creating a file…”; para [0018]: “Examples… rename of a file, update to the content of a file...”; para [0019]: “Before a change is performed on a local copy of a file or directory or a remote copy of the file or directory, the storage servers that are making the change can create or update a local change log of the file or the directory to reflect the change operations…”; para [0022]: “The tracking module 127A-C can create tracking data that describes which files and/or directories are associated with unsuccessful change operations. In one implementation, the tracking data is a list of file system object identifiers. Examples of file system objects can include… files, directories, sub-directories, etc… The tracking sub-modules 127A-C can use the change log values to create the tracking data”)
in response to determining that the metadata operation is to be replayed for a target file system, querying, using the first identifier, a tracking data structure used to track identifiers of objects that are pending to be modified by pending operations dispatched to the target file system;... (para [0022]: “The storage servers 143A-C can include a tracking sub-module 127 A-C to track unsuccessful change operations associated with a file and/or directory...The tracking sub-modules 127 A-C can detect when the change log values are modified and update the tracking data based on the modification…”; For example, when the tracking sub-module 127A-C reads at least one non-zero value in a change log, the tracking sub-module 127A-C can add the file identifier that corresponds to the change log to the tracking data. When the tracking sub-module 127 A-C reads all zero values in a change log, the tracking sub-module 127A-C can remove the file identifier that corresponds to the change log from the tracking”; Also see paras [0019-21]; “change log + tracking data” read on ‘tracking data structure’ that tracks objects associated with pending/unsuccessful operations; “tracking sub-module 127A-C reads at least one non-zero value in a change log” and “tracking sub-module 127 A-C reads all zero values” teaches ‘querying… a tracking data structure’; It is understood that “change log” could be incorporated within the “tracking data”)

However, Avati does not explicitly teach ...in response to the first identifier not occurring within the tracking data structure, dispatching the metadata operation to the target file system for replay; and in response to the first identifier occurring within the tracking data structure, withholding dispatch of the metadata operation to the target file system for replay until the tracking data structure no longer comprises the first identifier, wherein the metadata operation is re-queued for reevaluation after a threshold amount of time to see if the metadata operation can be dispatched for replay.
 
Ngan teaches ...in response to the first identifier not occurring within the tracking data structure, dispatching the metadata operation to the target file system for replay; and (para [0033]: “dirty region log (e.g., used to track storage operations received by the node 116 and/or regions within the data storage device 128 modified by storage operations but not yet replicated to the data storage device 130)…”, para [0054]: “During the catchup synchronization phase, new storage operations may be received and processed by the first storage node… If the new storage operation corresponds to a non-dirty region within the first storage, then the new storage operation may be synchronously, such as in real-time, committed to the first storage and replicated to the second storage”; “dirty region log” read on ‘tracking data structure’; “second storage” read on ‘target file system’; If the new storage operation corresponds to a non-dirty region” read on ‘identifier not occurring within the tracking data structure’; “new storage operation may be synchronously… replicated to the second storage” read on ‘dispatching the metadata operation to the target file system’; Also see para [0062]) 
in response to the first identifier occurring within the tracking data structure, withholding dispatch of the metadata operation to the target file system for replay until the tracking data structure no longer comprises the first identifier, wherein the metadata operation is re-queued for reevaluation ...to see if the metadata operation can be dispatched for replay. (para [0053]: “At 306, a catchup synchronization phase (e.g., asynchronous replication of storage operations not yet committed to the second storage may be performed after communication to the second storage node becomes available;... Responsive to synchronizing a region, specified as dirty by a dirty region entry within the dirty region log, as committed to the second storage, the dirty region entry may be cleared” teaches identifier corresponding to a dirty region being cleared/removed from the tracking data structure when a pending operation is completed; paras [0054]: “...If a new storage operation corresponds to a dirty region identified by the dirty region log, then the first storage operation may be committed to the dirty region within the first storage… for subsequent synchronization by catchup synchronization functionality” and [0062]: “...where a storage operation corresponds to a dirty region, such as the second region 442, the storage operation may be committed into the first storage 404 and may be later synchronized to the second storage 414 by a resync scanner because the second region 442 is already indicated as being dirty by the dirty region log” teaches data operation to a region being withheld until its corresponding tracking log entry is removed/cleared, and further considered for subsequent synchronization at a later time (read on ‘re-queued for reevaluation’); “If.. operation corresponds to a dirty region..” read on ‘identifier occurring within the tracking data structure’; Also see para [0019])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avati with the above teachings of Ngan and enable Avati to use a tracking data structure to assess whether to dispatch (“synchronize real-time”) or withhold (“catchup...”) replication operations and evaluating when to reconsider replication operations, as doing so would enable maintaining consistency with snapshots, reducing latency in responding to clients (In Ngan, para [0019]).

While Ngan teaches that metadata operation is re-queued for reevaluation (paras [0054, 62]), it does not expressly teach ...re-queued for reevaluation after a threshold amount of time to see if the metadata operation can be dispatched for replay. 
Ashcraft teaches ...re-queued for reevaluation after a threshold amount of time to see if the metadata operation can be dispatched for replay. (col.14 line20 - col.15 line12: “...At certain trigger points, the replication server collects the data saved in local cache and writes the data to the data storage. The trigger point may be,...based on a periodic time interval... In some implementations, instead of trigger points, each replication server may be configured to dynamically determine, at run time, an appropriate time to batch the data in local cache and write the batched data to persistent data storage...If the replication server detects that some other replication server is succeeding in writing the data to persistent data storage before it, then it backs off and retries after some time” and col.27 line10 – col.55:  “If the replication server determines that the sequence numbers are not contiguous, then the replication server backs off (520) instead of attempting to commit the data, and waits for a predetermined back off period... If the replication server does not receive any such acknowledgement within a predetermined timeout interval, it determines that the commit was not successful. Based on such a determination, the replication server backs off (520) and waits for a predetermined back off period” teaches revaluating if a replication operation can be carried out after a specific time interval/predetermined back off period (read on ‘threshold amount of time’))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avati with the above teachings of Ngan and Ashcraft to enable Avati to reevaluate, after a threshold amount of time, if a data operation can be dispatched for replay, as doing so would enable the replication system to guard against data corruption from out-of-order commits. (In Ashcraft, col. 27]).

Regarding claim 2,
Avati as modified by Ngan and Ashcraft teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Avati further teaches The method of claim 1, comprising: in response to dispatching the metadata operation, populating the tracking data structure with the first identifier to indicate that the object is pending to be modified by the metadata operation dispatched to the target file system for replay (para [0019-22]: “Before a change is performed on a local copy of a file or directory or a remote copy of the file or directory, the storage servers that are making the change can create or update a local change log of the file or the directory to reflect the change operations…”, “The tracking module 127A-C can create tracking data that describes which files and/or directories are associated with unsuccessful change operations. In one implementation, the tracking data is a list of file system object identifiers… The tracking sub-modules 127A-C can use the change log values to create the tracking data”; “change log” + “tracking data” read on ‘tracking data structure’; “unsuccessful change operations” read on ‘pending ... to be modified …’)

Regarding claim 3, 
Avati as modified by Ngan and Ashcraft teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Ngan further teaches The method of claim 1, comprising: dispatching a data operation to the target file system for replay based upon a second identifier of a second object targeted by the data operation not occurring within the tracking data structure, (para [0033]: “dirty region log” read on ‘tracking data structure’; paras [0054]: “...If the new storage operation corresponds to a non-dirty region within the first storage, then the new storage operation may be synchronously, such as in real-time, committed to the first storage and replicated to the second storage” and [0062]: “The sixth storage operation 460 may write data (F) into a sixth region 462 of the first storage 404. Because the dirty region log indicates that the sixth region 462 is a non-dirty region, the sixth storage operation 460 may be synchronously committed by the first storage node 402 to the first storage 404 by writing the data (F) into the sixth region 462 and replicating (e.g., real-time synchronization 466) to the second storage 414 such as into a corresponding sixth region 467 as replicated data (F) 468, as illustrated by FIG. 4H” teach replaying operation on target file system if region/ identifier associated with object does not occur within tracking data structure (or, is not dirty))
else, withholding dispatch of the data operation to the target file system for replay based upon the second identifier occurring within the tracking data structure (paras [0054]: “...If a new storage operation corresponds to a dirty region identified by the dirty region log, then the first storage operation may be committed to the dirty region within the first storage… for subsequent synchronization by catchup synchronization functionality” and [0062]: “...where a storage operation corresponds to a dirty region, such as the second region 442, the storage operation may be committed into the first storage 404 and may be later synchronized to the second storage 414 by a resync scanner because the second region 442 is already indicated as being dirty by the dirty region log”) teaches data operation being withheld until the catchup synchronization phase and until the dirty region entry in the log corresponding to the region is removed/cleared; “If.. operation corresponds to a dirty region..” read on ‘identifier occurring within the tracking data structure’)


Avati as modified by Ngan and Ashcraft teaches all the claimed limitations as set forth in the rejection of claim 3 above.
Avati further teaches The method of claim 3, comprising: in response to dispatching the data operation, populating the second identifier into the tracking data structure to indicate that the second object is pending to be modified by the data operation dispatched to the target file system for replay (paras [0019-22]: “Before a change is performed on a local copy of a file or directory or a remote copy of the file or directory, the storage servers that are making the change can create or update a local change log of the file or the directory to reflect the change operations…”, “The tracking module 127A-C can create tracking data that describes which files and/or directories are associated with unsuccessful change operations. In one implementation, the tracking data is a list of file system object identifiers… The tracking sub-modules 127A-C can use the change log values to create the tracking data” teaches adding an entry/identifier in the ‘tracking data structure (“change log + tracking data”) for objects associated with pending operations).

Regarding claim 7,
Avati as modified by Ngan and Ashcraft teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Avati further teaches The method of claim 1, wherein the first identifier comprises at least one of a file identifier of a file or a directory identifier of a directory (para [0022]: “In one implementation, the tracking data is a list of file system object identifiers. Examples of file system objects can include, and are not limited to, files, directories, sub-directories, etc”).

Regarding claim 8,
Avati as modified by Ngan and Ashcraft teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Avati further teaches The method of claim 1, wherein the first identifier comprises an inode number of an object (para [0015]: Examples of file system clients 125A-B can include, and are not limited to, native file system clients and network file system (NFS) clients. "Native" can describe support for specific operating systems. For example, a native file system client may be, and is not limited to, a file system client that supports the Linux operating system”; It is known in the art that inode numbers are used to refer to files and directories in the Linux operating system)

Regarding claim 9,
Avati as modified by Ngan and Ashcraft teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Avati further teaches The method of claim 1, wherein the object comprises at least one of a file or a directory (para [0022]: “In one implementation, the tracking data is a list of file system object identifiers. Examples of file system objects can include, and are not limited to, files, directories, sub-directories, etc”).

Regarding claim 10,
Claim 10 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 11,
Avati as modified by Ngan and Ashcraft teaches all the claimed limitations as set forth in the rejection of claim 10 above.
Avati further teaches facilitate execution of the metadata operation upon a source file system of a first computing environment and (para [0018]: “When a change is made to file 171A... Examples of changes…creation of a file, deletion of a file, rename of a file...”; paragraph [0022]: “There can be tracking data for each storage server 143A-C. The tracking module 127A-C can create tracking data that describes which files and/or directories are associated with unsuccessful change operations. In one implementation, the tracking data is a list of file system object identifiers”; para [0030]: “The replicate module 213 can instruct (272) the storage module 211A to write to File-I 223 on Machine-A”; In FIG. 2: “data store 217A, Storage-Server-A 207A, Machine-A 201” read on ‘source file system of a first computing environment’)
replay execution of the metadata operation upon the target file system of a second computing environment as a replication of the metadata operation The pro-active self-healing subsystem can identify from the tracking data which files and/or directories should be self-healed…”; para [0030]: “The replicate module 213 can send (275) a request to the storage module 211B in Storage-Server-B 207B to make the same modification to File-I 231 in data store 217B that is coupled to Storage-Server-B 207B…”; In FIG. 2: “data store 217B, Storage-Server-B 207B, Machine-B 203” read on ‘target file system of a second computing environment’). 

Regarding claim 12, 
Avati as modified by Ngan and Ashcraft teaches all the claimed limitations as set forth in the rejection of claim 11 above.
Avati further teaches The non-transitory machine readable medium of claim 11, wherein the target file system is a semi-synchronous replication target for the source file system, wherein operations executed at the source file system are replicated to the target file system for replay at the target file system (para [0022-23]: “…the tracking data for storage server 143A can be a list of file identifiers and/or directory identifiers that are related to unsuccessful replication operations… The tracking data can be provided to another file system component, such as a pro-active self-healing subsystem. The pro-active self-healing subsystem can identify from the tracking data which files and/or directories should be self-healed without having to crawl the entire file system or having to crawl the entire replication directory hierarchy. When the file and/or directory is self-healed, the pro-active self-healing subsystem can modify the change log value to reflect the successful self-heal of the file or directory”; Also see paras [0030-31]; This teaches that the ‘source file system’ (“storage server 143A”) does not require or wait for the ‘target file system’ / ‘replication target’ (“another file system”) to replicate operations in real-time, but keeps track of and forwards information about the pending replication operations so that replication can be done when possible and data consistency can be maintained. It is well understood in the art that this approach is considered semi-synchronous replication).

Regarding claim 13,
Avati as modified by Ngan and Ashcraft teaches all the claimed limitations as set forth in the rejection of claim 10 above.
Avati further teaches The non-transitory machine readable medium of claim 10, wherein the instructions cause the machine to:
facilitate execution of the metadata operation within a non-volatile memory (NVRAM), wherein the execution is tracked using a non-volatile log (NVLog) used to track operations executed within the NVRAM and not yet flushed to storage, and (para [0034]: “The data stores 217A-C can be persistent storage units. A persistent storage unit can be a local storage unit or a remote storage unit. Persistent storage units can be a magnetic storage unit, optical storage unit, solid state storage unit, electronic storage units (main memory), or similar storage unit”; In FIG. 2: “Change Log 225”, “Tracking Data 227” within “Data Store 217A” read on ‘non-volatile log (NVLog)’; Also see paras [0025-28])
wherein the metadata operation is dispatched to the target file system during a replay of the NVLog to flush NVRAM contents to the storage (paras [0026-27]: “...When a change log ( e.g. change log 225) includes a non-zero value, the tracking module 215A can add (255) the identifier of the file (e.g., identifier or File-I 223) to tracking data 227…  The replicate module 213A can propagate the change made to File-I 223 to copies of the file that are being managed by other storage servers (e.g., Storage-Server-B 207B, Storage-Server-C 207C)…”). 

Regarding claim 14, 
Avati as modified by Ngan and Ashcraft teaches all the claimed limitations as set forth in the rejection of claim 10 above.
Avati further teaches The non-transitory machine readable medium of claim 10, wherein the metadata operation comprises a create object metadata operation, and wherein the instructions cause the machine to: (para [0021]: “The storage servers 143A-C can also create and/or update a change log for a directory (e.g., directory 173A-C), for example, when there is a change being made to a directory and copies of the directory”, “Examples of a change to a directory can include… a file being created in a directory…” read on ‘create object metadata operation’)
track execution of the create object metadata operation to determine that the create object metadata operation modifies a parent directory object and a new object being created within the parent directory object by the create object metadata operation (para [0021]: “… A directory ( e.g., directory 173A-C) can have a change log that includes counts representing change operations that are associated with changing a file in the directory”; This teaches that file addition/creation operations (‘link object metadata operation’) are tracked in order to determine when a link to a file (‘object’) is added to a directory).

Regarding claim 15, 
Avati as modified by Ngan and Ashcraft teaches all the claimed limitations as set forth in the rejection of claim 10 above.
Avati further teaches The non-transitory machine readable medium of claim 10, wherein the metadata operation comprises a link object metadata operation, and wherein the instructions cause the machine to: (para [0021]: “The storage servers 143A-C can also create and/or update a change log for a directory ( e.g., directory 173A-C), for example, when there is a change being made to a directory and copies of the directory. Examples of a change to a directory can include… a file being created in a directory…”; It is understood in the art that creating a file in a directory involves adding a link to the file (‘object’) to the directory)
track execution of the link object metadata operation to determine that the link object metadata operation modifies an inode object to which a new link is to be established and a new parent directory hosting the new link (para [0021]: “… A directory ( e.g., directory 173A-C) can have a change log that includes counts representing change operations that are associated with changing a file in the directory”; This teaches that file addition/creation operations (‘link object 

Regarding claim 16,
Claim 16 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 17,
Avati as modified by Ngan and Ashcraft teaches all the claimed limitations as set forth in the rejection of claim 16 above.
Avati further teaches The computing device of claim 16, wherein the metadata operation comprises an unlink object metadata operation, and wherein the machine executable code causes the processor to: (para [0021]: “The storage servers 143A-C can also create and/or update a change log for a directory ( e.g., directory 173A-C), for example, when there is a change being made to a directory and copies of the directory. Examples of a change to a directory can include… a file being deleted in a directory, etc.”; It is understood in the art that deleting a file from a directory involves unlinking or removing the link to the file (“object”) from the directory)
track execution of the unlink object metadata operation to determine that the unlink object metadata operation modifies an inode object from which a link is being removed and a parent directory that was hosting the link (para [0021]: “… A directory ( e.g., directory 173A-C) can have a change log that includes counts representing change operations that are associated with changing a file in the directory”; This teaches that directory changes, including deletion of files, are tracked; It is understood in the art that deleting a file from a directory involves modifying the metadata of the file (‘inode object’) and removing the link to the file (‘object’) from the parent directory).

Regarding claim 18, 
Avati as modified by Ngan and Ashcraft teaches all the claimed limitations as set forth in the rejection of claim 16 above.
Avati further teaches The computing device of claim 16, wherein the metadata operation comprises a rename metadata operation, and wherein the machine executable code causes the processor to: (para [0011]: “…a method and system for tracking file system objects (e.g., files, directories, sub-directories)”; para [0018]: “171 C. Examples of changes can include, and are not limited to,… rename of a file”)
track execution of the rename metadata operation to determine that the rename metadata operation modifies a first directory within which a file being renamed was stored, a second directory into which the file being renamed will be stored, and the file (para [0021]: “The storage servers 143A-C can also create and/or update a change log for a directory (e.g., directory 173A-C), for example, when there is a change being made to a directory and copies of the directory… A directory ( e.g., directory 173A-C) can have a change log that includes counts representing change operations that are associated with changing a file in the directory”; This teaches that the file changes in a first and second directory (“directory and copies of the directory”) are tracked (“change log”).
 
Regarding claim 19, 
Avati as modified by Ngan and Ashcraft teaches all the claimed limitations as set forth in the rejection of claim 18 above.
Avati further teaches The computing device of claim 18, wherein the machine executable code causes the processor to:
track the execution of the rename metadata operation to determine that the rename metadata operation modifies a second file, within the second directory, having a same name as the file, wherein the rename metadata operation overwrites the second file with the file (para [0021]: “The storage servers 143A-C can also create and/or update a change log for a directory (e.g., directory 173A-C), for example, when there is a change being made to a directory and copies of the directory…”; This teaches that the file changes in a first and second directory (“directory and copies of the directory”) are tracked (“change log”). It is well understood in the art that when renaming a file in a directory that contains a second file with the same name, a common approach is to overwrite the second file with the file, with or without prompting the user).

Regarding claim 20, 
Avati as modified by Ngan and Ashcraft teaches all the claimed limitations as set forth in the rejection of claim 16 above.
Avati further teaches The computing device of claim 16, wherein the metadata operation comprises a set attribute metadata operation, and wherein the machine executable code causes the processor to: (para [0011]: “a method and system for tracking file system objects (e.g., files, directories, sub-directories)…”; para [0018]: “Examples of changes can include, and are not limited to,... rename of a file…etc.”; This teaches that the system can track operations involving changes to attributes of a file or a directory, including ‘set attribute’ operation)
track execution of the set attribute metadata operation to determine that the set attribute metadata operation modifies an object whose attribute is being set by the set attribute metadata operation (para [0020]: “When the change is made to file 171A and successfully replicated to file 171B and file 171 C, the storage servers 143A-C can update the local change logs to reflect the successful change operations”; para [0022]: “The tracking sub-modules 127 A-C can detect when the change log values are modified and update the tracking data based on the modification…”; This teaches that any changes to a file (including, ‘set attribute’ operation) is tracked in order to determine that the object (file) has been modified).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Avati in view of Ngan, and Ashcraft and Lee (US 2017/0177658 A1).

Regarding claim 5,
Avati as modified by Ngan and Ashcraft teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Avati as modified by Ngan further teaches The method of claim 1, comprising: using identifiers of objects that were modified by a set of operations during an initial execution and the tracking data structure to identify dependent operations within the set of operations that are dependent upon one another based upon the dependent operations modifying the same objects, (in Avati, para [0019]: “Before a change is performed on a local copy of a file or directory or a remote copy of the file or directory, the storage servers that are making the change can create or update a local change log of the file or the directory to reflect the change operations…” teaches identifying objects associated with a set of operations; paras [0022-23]: “The tracking module 127A-C can create tracking data that describes which files and/or directories are associated with unsuccessful change operations... the tracking data is a list of file system object identifiers …The tracking sub-modules 127A-C can use the change log values to create the tracking data… The tracking data can be provided to another file system component, such as a pro-active self-healing subsystem. The pro-active self-healing subsystem can identify from the tracking data which files and/or directories should be self-healed without having to crawl the entire file system or having to crawl the entire replication directory hierarchy” teaches a system using the tracking data structure to identify if operations are dependent or independent upon one another; Also, in Ngan, paras [0054]: “...During the catchup synchronization phase, new storage operations may be received and processed by the first storage node. If a new storage operation corresponds to a dirty region identified by the dirty region log, then the first storage operation may be committed to the dirty region within the first storage… for subsequent synchronization by catchup synchronization functionality” and [0062]: “...where a storage operation corresponds to a dirty region, such as the second region 442, the storage operation may be committed into the first storage 404 and may be later synchronized to the second storage 414 by a resync scanner because the second region 442 is already indicated as being dirty by the dirty region log” teach identifying two operations that are dependent on each other, as they are modifying the same object/region)

While Ngan teaches dispatching / replaying operations that are modifying the same object/region in subsequent synchronization phases (paras [0054, 62]), it doesn’t expressly teach wherein the dependent operations are serially dispatched to the target file system for serial execution 
However, Lee teaches wherein the dependent operations are serially dispatched to the target file system for serial execution (paras [0076-78]: “...The log receiver and dispatcher 332 parses the write log entries. Write operations are sent by the log receiver and dispatcher 332 to a parallel write log replayer 336, while commit operations are sent by the log receiver and dispatcher 332 to a transaction commit log replayer 340... In at least some implementations, write logs associated with the same transaction are replayed by the same replayer 344 in the same order that the operations occurred at the source node... the transaction commit log replayer operates serially, such as with a single replayer 348. Also, the log receiver and dispatcher 332 can use information provided with write log entries to order write operations appropriately, honoring dependencies between write operations” teach dependent operations being identified using the tracking data structure (“write log entries”) and dispatched to the target systems serially) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Avati and Ngan and Ashcraft with the above teachings of Lee to use a tracking data structure to identify operations that are dependent on each other and dispatch them serially, as doing so would help ensure consistency between the source system and the replica nodes (In Lee, para [0078]).

Regarding claim 6,
Avati as modified by Ngan and Ashcraft teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Avati further teaches The method of claim 1, comprising: using identifiers of objects that were modified by a set of operations during an initial execution and the tracking data structure to identify independent operations within the set of operations that are independent from one another based upon the independent operations not modifying the same objects, (in Avati, para [0019]: “Before a change is performed on a local copy of a file or directory or a remote copy of the file or directory, the storage servers that are making the change can create or update a local change log of the file or the directory to reflect the change operations…” teaches identifying objects associated with a set of operations; paras [0022-23]: “The tracking module 127A-C can create tracking data that describes which files and/or directories are associated with unsuccessful change operations... the tracking data is a list of file system object identifiers …The tracking sub-modules 127A-C can use the change log values to create the tracking data… The tracking data can be provided to another file system component, such as a pro-active self-healing subsystem. The pro-active self-healing subsystem can identify from the tracking data which files and/or directories should be self-healed without having to crawl the entire file system or having to crawl the entire replication directory hierarchy” teaches a system using the tracking data structure to identify if operations are dependent or independent upon one another and replicating them at the target system; Also, in Ngan, para [0054]: “...During the catchup synchronization phase, new storage operations may be received and processed by the first storage node. If a new storage operation corresponds to a dirty region identified by the dirty region log, then the first storage operation may be committed to the dirty region within the first storage… If the new storage operation corresponds to a non-dirty region within the first storage, then the new storage operation may be synchronously, such as in real-time, committed to the first storage and replicated to the second storage” teaches identifying consecutive operations (first and new storage operations) are independent, as they are not modifying the same object/region; Also paras [0050, 62])

While Ngan teaches dispatching / replaying an operation that is not modifying the same object/region as previously pending operations in real-time (paras [0054, 62, 50]), it doesn’t expressly teach wherein the independent operations are dispatched to the target file system for parallel execution
Lee teaches wherein the independent operations are dispatched to the target file system for parallel execution (paras [0076-77]: “...The log receiver and dispatcher 332 parses the write log entries. Write operations are sent by the log receiver and dispatcher 332 to a parallel write log replayer 336, while commit operations are sent by the log receiver and dispatcher 332 to a transaction commit log replayer 340... As shown in FIG. 3, the parallel write log replayer 336 includes multiple replayers 344 that can operate concurrently. This structure helps improve system performance by allowing multiple write operations on the replicated table to be carried out simultaneously, in the absence of dependencies between the write operations” teaches independent operations being identified using the tracking data structure (“write log entries”) and dispatched to the target systems in parallel) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Avati and Ngan and Ashcraft with the above teachings of Lee to use a tracking data structure to identify operations that are independent of each other and dispatch them parallely, as doing so would help ensure consistency between the source system and the replica nodes (In Lee, para [0078]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145